                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY R. TURNER,
                                   7                                                         Case No. 19-cv-00536-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                         EDMUND G. BROWN, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          Plaintiff, a California state prisoner proceeding pro se, filed a civil rights complaint under
Northern District of California
 United States District Court




                                  13   42 U.S.C. § 1983, seeking damages for alleged civil rights violations. Plaintiff has also filed a

                                  14   motion for leave to proceed in forma pauperis (“IFP”). Dkts. 4, 12. For the reasons stated below,

                                  15   the Court orders Plaintiff to show cause why his motion for leave to proceed IFP should not be

                                  16   denied, and this action should not be dismissed pursuant to 28 U.S.C. § 1915(g).

                                  17          The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became effective,

                                  18   on April 26, 1996. It provides that a prisoner may not bring a civil action IFP under 28 U.S.C.

                                  19   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

                                  20   facility, brought an action or appeal in a court of the United States that was dismissed on the

                                  21   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

                                  22   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                  23          For purposes of a dismissal that may be counted under section 1915(g), the phrase “fails to

                                  24   state a claim on which relief may be granted” parallels the language of Federal Rule of Civil

                                  25   Procedure 12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is

                                  26   “of little weight or importance: having no basis in law or fact,” and the word “malicious” refers to

                                  27   a case “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113,

                                  28   1121 (9th Cir. 2005) (citation omitted). Only cases within one of these three categories can be
                                   1   counted as strikes for section 1915(g) purposes. See id. Dismissal of an action under section

                                   2   1915(g) should only occur when, “after careful evaluation of the order dismissing an [earlier]

                                   3   action, and other relevant information, the district court determines that the action was dismissed

                                   4   because it was frivolous, malicious or failed to state a claim.” Id.

                                   5           Andrews requires that the prisoner be given notice of the potential applicability of section

                                   6   1915(g), by either the district court or the defendants, but also requires the prisoner to bear the

                                   7   ultimate burden of persuasion to show that section 1915(g) does not bar pauper status in this case.

                                   8   Id. Andrews implicitly allows the court to raise the section 1915(g) problem sua sponte, but

                                   9   requires the court to notify the prisoner of the earlier dismissals it considers to support a section

                                  10   1915(g) dismissal and allow the prisoner an opportunity to be heard on the matter before

                                  11   dismissing the action. See id. at 1120. A dismissal under section 1915(g) means that a prisoner

                                  12   cannot proceed with his action as a pauper under section 1915(g), but he still may pursue his
Northern District of California
 United States District Court




                                  13   claims if he pays the full filing fee at the outset of the action.

                                  14           A review of the dismissal orders in Plaintiff’s prior prisoner actions reveals that he has had

                                  15   at least three such cases dismissed on the ground that they were frivolous, malicious, or failed to

                                  16   state a claim upon which relief may be granted. Plaintiff is now given notice that the Court

                                  17   believes the following federal district court dismissals may be counted as dismissals for purposes

                                  18   of section 1915(g): (1) Turner v. California Supreme Court, et al., Case No. C 13-0634 JSW (PR)

                                  19   (N.D. Cal. May 10, 2013) (complaint dismissed for failure to state a claim; U.S. Court of Appeals

                                  20   did not allow appeal to proceed because claims were “so insubstantial as to not warrant further

                                  21   review”); (2) Turner v. Thomas, Case No. 2:10-cv-02369 MCE EFB (E.D. Cal. July 9, 2012)

                                  22   (dismissed for failure to prosecute and failure to state a claim); (3) Turner v. Gipson, Case No.

                                  23   1:11-cv-1395 GBC P (E.D. Cal. Apr. 13, 2012) (dismissed for failure to state a claim); (4) Turner

                                  24   v. Lewis, Case No. C 10-5482 JSW (PR) (N.D. Cal. May 31, 2011) (dismissed after failure to

                                  25   correct errors cited in original complaint in improperly joining parties and claims); and (5) Turner

                                  26   v. United States of America, Case No. 2:08-CV-02087 EFB (E.D. Cal. Dec. 7, 2010) (dismissed

                                  27   for failure to file amended complaint and failure to state a claim). The Court has evaluated each of

                                  28   these cases based on their dismissal orders. See Andrews, 398 F.3d at 1120.
                                                                                            2
                                   1          In light of these dismissals, and because Plaintiff does not appear to be under imminent

                                   2   danger of serious physical injury, see Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007),

                                   3   Plaintiff is ORDERED TO SHOW CAUSE in writing no later than twenty-eight (28) days from

                                   4   the date of this Order why his motion for leave to proceed IFP should not be denied and this action

                                   5   should not be dismissed pursuant to 28 U.S.C. § 1915(g). If Plaintiff is so inclined, he may avoid

                                   6   dismissal by paying the $400.00 filing fee. In any event, the Court will continue to review under

                                   7   section 1915(g) all future actions filed by Plaintiff while he is incarcerated and in which he seeks

                                   8   IFP status.

                                   9          Failure to file a timely response or failure to pay the full filing fee in will result in the

                                  10   dismissal of this action without further notice to Plaintiff.

                                  11          IT IS SO ORDERED.

                                  12   Dated: July 15, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
